Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/03/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/23/202 was filed after the mailing date of the Notice of Allowance on 04/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Statement for Reasons for Allowance
The present claims are directed towards A moisture vapor barrier film comprising:
	a)  a polyolefin base resin comprising a high density polyethylene (HDPE); and
	b)  a polyolefin carrier resin admixed with CaCO3 that has been treated with a surface treatment agent; wherein 
3 and the carrier resin are present in a ratio of 15/85 to 80/20 by weight, the CaCO3 is present in the film in a total concentration of 5%-35% by weight, and the film has a moisture vapor transmission rate (MVTR) of 0.213-0.390 g water vapor-mil/100 in2 of film/day at 37.5°C and 100% relative humidity, 
- the carrier resin is a high density polyethylene (HDPE),
 - the surface treatment agent is one or more fatty acids having 8 to 24 carbon atoms, 
	- the base resin comprises from 29.4% to 60.7% by weight of the moisture vapor barrier film,
	- the carrier resin comprises from 9.8% to 35.3% by weight of the moisture vapor barrier film,
	- the base resin has a melt index of 0.05-2.0 dg/min and a density of 0.958-0.963 g/cm3, and 
	- the carrier resin has a melt index of 4-10 dg/min and a density of 0.958-0.963 g/cm3.

Claims 1-8, 10, 12-15, 18-19, 22-23, 26-30, 34-36 and 43-49 are allowed.
The present claims are allowable over the “closest prior art” Krishnaswamy et al. (US 2005/0137342) in view of Scheibelhoffer et al. (US 7026391).
Krishnaswamy discloses composition for use in packaging having improved moisture vapor barrier properties. Composition comprising between about 1 to about 30 wt% of a low molecular weight high density polyethylene (base resin) and between about 99 wt% to about 70 wt%  of higher molecular weight high density polyethylene 
However, Krishnaswamy fails to disclose that the composition comprises calcium carbonate that has been treated with a surface treatment agent such as stearic acid or behenic acid in an amount of 5-35 wt% and fails to disclose the base resin comprises from 29.4 to 60.4 wt% of the vapor barrier film and carrier resin comprises from 9.8-35.3 wt% of the vapor barrier film. 
Whereas, Scheibelhoffer discloses polymer composition comprising (A) from about 55% to about 75% by weight of at least one polyolefin and (C) from 15% to about 35% by weight of filler (abstract). The polymer compositions also contain (C) a filler, such as calcium carbonate. The filler is present in a minor amount. The filler is typically present in an amount from 15% to about 50%, or from about 18% to about 45%, or from about 20% to about 40% by weight. Generally, the filler includes mineral powders used in polymer compositions and can include calcium carbonate, titanium dioxide, silica, alumina, mica, etc. A particularly useful filler is treated calcium carbonate sold under the tradename of Supercoat available from E.C.C. International. (col. 4, lines 7-16). Further, 
Although Krishnaswamy in view of Scheibelhoffer does not disclose moisture vapor barrier film is prepared by extrusion, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Krishnaswamy in view of Scheibelhoffer meets the requirements of the claimed product, Krishnaswamy in view of Scheibelhoffer clearly meet the requirements of present claims of moisture vapor barrier film. 
Based on the Applicants arguments filed on 01/11/2021, Applicant respectfully submits that there are several deficiencies with the obviousness rejection that prevent the establishment of a prima facie case of obviousness. First, the Office Action has not addressed Applicant's limitation of claims 1 and 34, "...the carrier resin comprises from 9.8% to 35.3% by weight of the moisture vapor barrier film." Krishnaswamy repeatedly states that its broadest composition comprises between about 1 wt% and 30 wt% of the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142.  The examiner can normally be reached on M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RONAK C PATEL/Primary Examiner, Art Unit 1788